Citation Nr: 9919515	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-42 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to June 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 30 percent 
evaluation for service-connected anxiety reaction.  The 
veteran's claims file was transferred to the St. Petersburg, 
Florida, RO in June 1996 for further adjudication.  

In February 1998, the Board remanded the veteran's claim to 
the RO for further development to include obtaining medical 
treatment records and a VA examination.  


FINDING OF FACT

The veteran's anxiety reaction is manifested by flattened 
affect, impairment of short-term memory, difficulty 
maintaining effective work and social relationships, 
difficulty sleeping, stomach upset, difficulty concentrating, 
and irritability.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected anxiety reaction have been met; the criteria for an 
evaluation in excess of 50 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
neurosis in June 1945.  By rating decision in July 1945, the 
RO granted service connection for anxiety-state 
psychoneurosis with a 30 percent evaluation effective from 
June 21, 1945. 

In May 1995, the veteran was seen at the VA mental hygiene 
clinic with complaints of insomnia, tension, irritability, 
temper outbursts, depression, crying spells, upset stomach, 
and excessive worry.  The examiner indicated that the veteran 
was alert and oriented with appropriate affect and nervous 
mood.  The veteran's memory was intact, judgment not grossly 
impaired and insight partial.  The record contains continued 
treatment with diagnosis of anxiety disorder through July 
1995.  

In July 1995, the veteran requested that his service-
connected nervous disorder be re-evaluated for an increased 
evaluation.  

A VA examination for mental disorders was conducted in 
September 1995.  The veteran indicated that he had retired 
from his own sales business in 1987.  He indicated that he 
had never been fired from any position, but always quit due 
to conflicts with his employer.  He had been married for 45 
years to the same woman and had one son, to whom he was 
close.  The veteran reported tension, inability to relax, 
nail biting, stomach upset, poor concentration, and temper 
outbursts.  He indicated that most of his friends were 
deceased and his only social life was visiting his mother and 
sister and going to dinner with his wife.  The examiner noted 
that the veteran was apprehensive and anxious during the 
examination and fidgeted with his hands throughout.  Long-
term memory was grossly intact, but short-term memory was 
impaired, as was concentration.  The examiner indicated a 
diagnosis of generalized anxiety disorder with a global 
assessment of functioning (GAF) rating of 60, due to moderate 
social impairment due to anxiety, irritability, and poor 
patience.  

In February 1998, the Board remanded the veteran's claim to 
the RO for further development to include obtaining medical 
treatment records and a VA examination.  By letter dated in 
April 1998, the RO requested that the veteran identify all 
physicians/health care providers from whom he had received 
treatment since 1995 for a psychiatric disorder.  The veteran 
responded that all of his treatment had been at the VA since 
1995 and he had been seen on a monthly basis.  

In a statement received in April 1998, the veteran stated 
that he could not sleep for more than 40-50 minutes at a 
time, had memory problems, and anger outbursts.  He indicated 
that he had very few friends because he was fighting with 
them and that his wife hated him.  He indicated that prior to 
retirement his job as a salesman had been affected by his 
anger outbursts.  

A VA examination was conducted in June 1998 and the examiner 
noted review of the veteran's claims file.  The veteran 
reported that he had worked as a salesman until 1994, at 
which time he retired.  He indicated complaints of constant 
worrying, difficulty sleeping, constant stomach upset, 
irritability, difficulty concentrating, and poor memory.  The 
veteran stated that he had been hearing voices for 
approximately five years, which sounded like his wife telling 
him he was no good and worthless.  The examiner noted that 
the veteran was moderately disheveled at the examination and 
moderately anxious with constant fidgeting.  His affect was 
flat and his mood was self-described as "bad."  The veteran 
denied any delusions, and his speech was non-circumstantial 
or tangential.  The Minnesota Multiphasic Personality 
Inventory (MMPI) was administered and suggested difficulty 
trusting others, some anxiety, and difficulty in adjustment 
to things such as work.  The examiner indicated a clinical 
impression of generalized anxiety disorder with a GAF of 55.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, the veteran indicated that 
he had been seen on a monthly basis at the VAMC since 1995 
for his psychiatric disorder.  The veteran further stated in 
a letter received in October 1998 that he was being treated 
that the VA Hospital for his nervous condition.  Records of 
this treatment have not been obtained.  However, as indicated 
below, the Board grants the veteran an increased evaluation 
based on the evidence of record.  In addition, the veteran's 
representative requested that the Board proceed with a 
decision in this appeal.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the August 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

The current Schedule provides for the following evaluations:  
? 30 percent of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (1998).

Under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 51-60 indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  

The Board finds that the veteran's symptomatology most 
closely approximates a 50 percent evaluation under both the 
old and current Schedule.  The VA examiner in June 1998 noted 
flattened affect, auditory hallucinations, lack of self-care, 
poor memory, and difficulty adjusting to things such as work.  
The veteran reported that he had quit every job due to 
personal conflicts with his employer.  He stated that his 
efficacy as a salesman had been affected by his anger 
outbursts.  The veteran further reported that he had few 
friends, due to repeated arguments, and he indicated that he 
did not have a good relationship with his wife.  The GAF 
rating given by both the VA examiners in June 1998 and 
September 1995 indicated moderate symptoms.  Under the old 
Schedule, the Board finds that the statements of the veteran 
and the findings of both VA examinations demonstrate 
considerable impairment as a result of the veteran's 
psychiatric symptoms.  

Under the current Schedule, the Board recognizes that the 
veteran presents symptoms representative of both the criteria 
for a 30 percent and a 50 percent evaluation.  The Board 
finds that the evidence does not preponderate against a 
50 percent evaluation.  The veteran demonstrates the 
flattened affect, loss of memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships as indicated for a 50 
percent evaluation under the current Schedule.  In addition, 
the record does not indicate that the veteran generally 
functioned satisfactorily, with routine behavior, and self-
care normal as noted in the criteria for a 30 percent 
evaluation.  The record indicates that the veteran's anxiety 
was constant and prevented him from sleeping, concentrating, 
and remembering things, as noted by the VA examiner in June 
1998.  

The Board notes that the veteran does not demonstrate the 
symptoms as noted in the rating criteria for an evaluation in 
excess of 50 percent under the current Schedule.  In 
addition, there is no evidence of record which characterizes 
the veteran's condition as severe.  The Board finds that the 
evidence of record preponderates against an evaluation in 
excess of 50 percent under both the old and current criteria.  



ORDER

Entitlement to an evaluation of 50 percent for service-
connected anxiety reaction is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).


